Citation Nr: 1117789	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  09-46 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from October 1952 to October 1954, including combat service during the Korean Conflict, and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Manchester, New Hampshire, Regional Office (RO) of the Department of Veterans Affairs (VA), in which the RO granted service connection for PTSD and assigned that disability a 30 percent initial disability rating.  

In October 2009 the Veteran testified before the Decision Review Officer (DRO) at the RO.  In May 2010 the Veteran testified at the RO during a video conference hearing before the undersigned.  

In July 2010 and in January 2011 the Board remanded this case for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the appeal, the Veteran's PTSD has been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; however, the preponderance of the evidence shows that the disability has not been productive of occupational and social impairment, with reduced reliability and productivity, or difficulty in establishing and maintaining effective work relationships.


CONCLUSION OF LAW

The criteria are not met for a schedular disability rating in excess of 30 percent for PTSD.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this case, the Veteran's claim for service connection for PTSD was granted and an initial rating was assigned in the March 2009 rating decision on appeal.  As the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Relevant to the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The record contains the Veteran's available service records, post-service private and VA treatment records, VA examination reports and transcripts of hearing testimony.  There is no indication of the existence of any pertinent post-service treatment records that are not on file.  

The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was afforded relevant VA examinations in February 2009 and August 2010, and there is a follow-up report of review of the claims file in a February 2011 examination report, all of which addressed the impact of the subject disability on his ability to work.  

The Board finds that the findings from these examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, the Veteran has not reported that the condition has worsened since the last examination, and thus a remand is not required solely due to the passage of time since the recent 2011 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that there are two duties imposed by 38 C.F.R. § 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked are not impacted by the Veteran's receipt of letter that complies with VA's duty to notify.  

Here, during the October 2009 DRO hearing and the May 2010 hearing, the DRO and the Veterans Law Judge (AVLJ) discussed the elements that were lacking to substantiate the Veteran's claim and the Veteran's representative demonstrated actually knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's understood the criteria necessary to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

In addition, the DRO and the VLJ sought to identify any pertinent, outstanding evidence that might have been overlooked.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearings focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the DRO and the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

II.  Merits of the appeal

The Veteran asserts that his PTSD warrants a higher disability rating than the 30 percent assigned.  Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

In appeals of the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's statements and testimony describing the symptoms of his service-connected disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2010).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.

The Veteran's PTSD is currently rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2010).

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

The general rating formula for evaluating disability due to mental disorders is found at 38 C.F.R. § 4.130.  The Veteran's major depressive disorder with PTSD, is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that code, pursuant to the general rating formula, a 30 percent disability rating is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted if the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if evidence shows total occupational and social impairment, due to such symptoms as cited under the general rating formula for evaluating disability due to mental disorders found at 38 C.F.R. § 4.130.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether the Veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV. The GAF scale score assigned does not determine the disability rating VA assigns, but it is one of the medical findings employed in that determination.

The medical evidence shows that GAF scores have been assigned during the pendency of this claim.  An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  A GAF score, however, is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The following applies to the GAF scores relevant to this case.  A GAF score from 51 to 60 represents moderate symptoms, or moderate difficulty in social or occupational functioning.  A GAF score from 61 to 70 reflects some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  DSM- IV.

The claims file contains competent medical evidence found in VA and private treatment records following service and reports of VA examinations.  The following is a summary of the material medical evidence most probative to the Veteran's claim over the relevant period associated with the Veteran's submission of his claim for service connection for PTSD on April 7, 2008.  VA and private treatment records dated through January 2011 include reports of psychiatric evaluations and treatment by VA.  

During a February 2009 VA examination the Veteran reported having problems with sleep and noise, and that he gets panicky.  He reported that he was not receiving any psychiatric treatment or medication, but he was to begin seeing a VA psychologist in April 2009.  The Veteran reported that he had been married for ten years from 1968 to 1978 and had been divorced since then and was not involved in a relationship.  He had a "great relationship" with his children.  The Veteran reported that he was retired from a tool and die company and had done that kind of work since 1957.  He worked full-time until a few months prior to the examination and there was no work available presently.  He reported that before retiring he had been a foreman and that he got along well with his supervisors but not those under his supervision and would yell at his workers.

On examination the Veteran was tense and rigid in behavior.  His speech was slow, hesitant and monotonous.  His mood was anxious and his affect was appropriate to his mood.  There was no indication of depersonalization or derealization.  He denied having any hallucinations or illusions, and his thought process was logical and goal directed.  There were no preoccupations, obsessions, or delusions.  He denied having suicidal or homicidal ideation in the past year.  He was oriented times three, and was functioning in the average range of intelligence.  His attention and concentration and memory were commensurate with (normal for) his age.  Abstract and insightful thinking ability was within normal limits.

The Veteran reported that he would have about four hours of good sleep each night.  His appetite was very good and his energy level was okay.  His sex drive was okay.  He had a bad temper.  He stated that he only felt depressed during the period between April to July when he had some effects from the Korean War.  He reported that he felt anxious, particularly in crowds.

After examination the examination report contains a diagnosis of PTSD; and alcohol abuse, in remission, secondary to PTSD.  The report contains a GAF score of 65, which the examiner noted to be in the mild symptoms range because the Veteran was generally functioning pretty well and having some meaningful interpersonal relationships.  The examiner noted that the Veteran could still work.  The examiner concluded that the Veteran's psychiatric symptoms were of a mild nature and ongoing, he currently had no problems with alcohol or substance abuse or dependence, and the symptoms mildly interfere with employment and social functioning.  The examiner concluded with an opinion that the Veteran's PTSD signs and symptoms were transient or mild, and resulted in a decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress.

In November 2009 the Veteran submitted several lay statements in support of his claim from associates at his employer including the president.  These statements contain comments on the Veteran's emotional condition, including his temper, anger, and outbursts at coworkers.  These statements also indicate that the Veteran was still working at the time of the statements in November 2009 though he had reduced hours. 

At an August 2010 VA examination, the Veteran reported that he had problems with crowds, sleep and nightmares.  He was somewhat depressed and had problems with thinking and with noises.  He was taking Prazosin, which helped with falling asleep, but he later wakes up every night and has difficulty falling back to sleep.  He was receiving treatment every six weeks, which helped.  The Veteran reported that he was single and had a girlfriend whom he had dated for 30 years.  

On examination, the Veteran was tense, his speech was slow, hesitant and monotonous.  His mood was anxious and depressed.  His affect was flat.  He had no indications of depersonalization or derealization, and no hallucinations or illusions.  His thought process was logical and goal directed.  He had no preoccupations or obsessions or delusions.  He did report that he had passive suicidal ideation, but no homicidal ideation.  He was oriented times three.  He was functioning in the average range of intelligence.  His attention and concentration and memory appeared to be commensurate with his age.  His ability for abstract and insightful thinking was within normal range.  Common sense, reasoning, judgment, and ethical thinking were within normal limits.  He was sleeping about 3 or 4 hours each night.  His appetite was fine.  He felt depressed occasionally and sometimes felt anxious.  He reported having temper problems.  He reported having nightmares 1 or 2 times per week, hypervigilance, emotional detachment, startle response, bad temper, and was bothered by loud noises.  

The August 2010 VA examination report contains a diagnosis of PTSD and a GAF score of 61, which the examiner described as being in the low end of the mild symptoms range because the Veteran was generally functioning pretty well.  The examiner noted the Veteran had some hobbies and had relationships though with some conflicts.  The Veteran was staying relatively busy and handling things quite well.  The examiner concluded with an opinion that the Veteran's psychiatric symptoms were of a mild nature and ongoing.  There had been no periods of remission and the Veteran was in therapy that was mildly effective.  The Veteran's psychiatric symptoms only mildly interfered with social and work functioning. The Veteran had no problems with alcohol or substances, and there was no impairment of thought process or communication.  He was able to maintain his personal hygiene and daily responsibilities.  The Veteran's PTSD signs and symptoms were transient and mild and decreased work efficiency inability to perform occupational tasks only during periods of significant stress.  

A February 2011 VA examination report shows that the VA examiner from the August 2010 VA examination reviewed the claims file medical records and lay statements contained therein.  The examiner noted that he had also previously reviewed these records at the time of the August 2010 examination.  The examiner noted that the lay person's report indicated that the Veteran did have a bad temper, and was passive-aggressive, but that the report did not indicate that the Veteran could not work, and in fact, the Veteran was still working.  The examiner noted that the Veteran had passive suicidal ideation, but that a VA treatment record in January 2011 showed that the Veteran was denying any suicidal ideation.  

The examiner estimated that the GAF score was 61 given at the August 2010 examination regarding the Veteran's PTSD symptoms was still valid and coincided with current symptoms as reflected in the reviewed records.  The examiner noted that the Veteran was still working, and that he had a good relationship with his girlfriend.  Although he did have some sleep problems he had no more suicidal ideation, which is the reason his GAF score was in the mild symptoms range.

Review of the VA treatment records indicate that the Veteran began receiving treatment for psychiatric complaints in 2008.   GAF scores contained in these treatment records range from 65 earlier to 55 more recently.  While GAF scores are not determinative of the percentage rating to be assigned, as noted above, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994); VAOPGCPREC 10-95.  

The VA treatment records showing GAF scores ranging from 55 to 65, as explained above, reflect impairment in functioning that ranges from there being (1) moderate symptoms or moderate difficulty in social, occupational, or school functioning, to (2) some mild symptoms or some difficulty in social and occupational functioning, but that the Veteran was generally functioning pretty well with some meaningful interpersonal relationships.  

On review of the foregoing, while the findings may approximate the criteria for a 30 percent rating, the objective findings of record are insufficient to warrant a rating in excess of 30 percent.  There is no clinical documentation of symptoms identified in the criteria for the next higher (50 percent) rating, such as thought disorder, speech problems (circumstantial, circumlocutory, or stereotyped speech), panic attacks more than once a week, difficulty in understanding complex commands or impairment of short- or long-term memory; and there is no indication that the Veteran had impaired judgment; impaired abstract thinking; or disturbance of motivation and mood to any great extent or over that considered in the criteria for a 30 percent rating. 38 C.F.R. § 4.130.

In sum, the Veteran does not have any set of symptoms approximating those ordinarily associated with the criteria for a 50 percent disability rating, such as those described above.  At the time of both VA examinations discussed above, the Veteran's memory, communication, and speech were within normal limits; his behavior was appropriate; and judgment was not impaired.  His abstract thinking was normal.

Importantly, the Veteran is not shown to have had difficulty in establishing and maintaining effective work and social relationships to any extent that would warrant a 50 percent disability rating under the relevant criteria.  38 C.F.R. § 4.130.  He did have some deficiencies in some of these areas, but those are contemplated in ratings lower than 50 percent.

Although the Veteran was no longer working full time, the evidence shows that he had retired and that any diminishment of work after that was due in large part to economic factors-there being not enough work.  This is reflected in the first VA examination report.  Further, he is shown to be working to some extent, and he is not shown to be impaired by his PTSD symptoms to the extent he may claim to have an inability to work due to PTSD.  

In spite of his recent work history, the preponderance of the medical evidence of record does not show that his psychiatric disability rendered him with a disability picture productive of "reduced reliability and productivity due to such symptoms as" those listed for a 50 percent rating or consistent with "difficulty in establishing and maintaining effective work and social relationships."
 
Although the August 2010 and February 2011 VA examiner did record that the Veteran had some difficulty with his temper and he had sleep problems, the examiner also found that the Veteran was working on a part-time basis, had a good relationship with his girlfriend, had no more suicidal ideation, and had symptoms in the mild range as reflected in the GAF score of 61.  

In this matter, the Board has also fully considered the statements and testimony of the Veteran and statements submitted from others, as to the extent of the Veteran's current symptoms.  They are certainly competent to report on the Veteran's symptoms to the extent of perception.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a disability rating claim, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  

The preponderance of the evidence establishes that the Veteran's service-connected PTSD does not meet the criteria for a rating greater than 30 percent at any time during the appeal period, and the reasonable doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Veteran's PTSD symptoms remained relatively constant throughout the course of the period on appeal.  The competent medical and lay evidence of record does not warrant the assignment of an initial rating in excess of 30 percent at any time during the appeal period.  In light of the above, there is no basis for assignment of an evaluation to include any "staged" ratings during the appeal period.  See Fenderson, 12 Vet. App. at 126.

The Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

Here, based on the above, the Board finds that the schedular criteria reasonably describe the Veteran's service-connected psychiatric disability.  Furthermore, the Board finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disability at issue that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  He has not reported any hospitalization.  Further, though there has been some impact on the Veteran's employment, there is no evidence of marked interference with employment beyond that accounted for by the schedular rating of 30 percent.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  Id.

Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for a higher initial rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim 'identify the benefit sought' has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the Veteran has reported that he was retired but still working and thus the record does not show that he is unable to secure or follow a substantially gainful occupation due to his service-connected psychiatric disability.  As such, the Board finds that a TDIU is not raised by the record.


ORDER

A disability rating in excess of 30 percent for PTSD is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


